IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAIR MOLINA,                            §
                                        §   No. 312, 2016
      Defendant Below,                  §
      Appellant,                        §   Court Below—Superior Court
                                        §   of the State of Delaware
      v.                                §
                                        §   Cr. ID No. 1507000643
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                             Submitted: November 21, 2016
                             Decided:   January 11, 2017

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 11th day of January 2017, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, the State’s response, and the record below, it

appears to the Court that:

      (1)    On August 31, 2015, a New Castle County grand jury indicted the

appellant, Jair Molina, on one count of Sexual Abuse of a Child by a Person in a

Position of Trust or Authority in the First Degree under 11 Del. C. § 778(1), one

count of Continuous Sexual Abuse of a Child under 11 Del. C. § 776, and four

counts of Sexual Abuse of a Child by a Person in a Position of Trust or Authority

in the First Degree under 11 Del. C. § 778(2). On February 22, 2016, Molina pled

guilty to one count of Sexual Abuse of a Child by a Person in Position of Trust or
Authority under 11 Del. C. § 778(1). After a presentence investigation, Molina

was sentenced to thirty years of Level V incarceration, suspended after twenty

years for decreasing levels of supervision. This appeal followed.

         (2)     On November 4, 2016, Molina’s counsel (“Counsel”) filed a brief and

a motion to withdraw under Rule 26(c).                 Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Molina of the provisions of Rule 26(c) and provided

Molina with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Molina of his right to identify any points he

wished this Court to consider on appeal. Molina has raised one issue for this

Court’s consideration. The State has responded to the issue raised by Molina and

asked this Court to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1         On appeal, Molina argues that his arrest was illegal

because the police officer who interviewed him also acted as the interpreter.


1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 2
Molina’s primary language is Spanish. Molina did not raise this claim below so

our review is limited to plain error.2

       (5)      “Under Delaware law, a voluntary guilty plea constitutes a waiver of

any alleged errors or defects occurring prior to the entry of the plea.”3 The record

reflects that Molina’s guilty plea was knowing and voluntary. During the guilty

plea colloquy, Molina, with the assistance of an interpreter, affirmed that: (i) he

understood he was waiving certain rights, including his right to trial, by pleading

guilty; (ii) he was guilty of Sexual Abuse of a Child by a Person in a Position of

Trust or Authority; (iii) he faced a sentence of fifteen years to life imprisonment;

(iv) he understood he faced a risk of deportation; (iv) no one forced him to enter

into the plea agreement or promised him what his sentence would be; and (v) he

reviewed the Truth-in-Sentencing Guilty Plea Form, which was in Spanish, with

his counsel and an interpreter.       Absent clear and convincing evidence to the

contrary, which he has not identified, Molina is bound by his representations

during the guilty plea colloquy and in the Truth-in-Sentencing Guilty Plea Form.4

Molina waived his challenge to his arrest as a result of his knowing and voluntary

guilty plea.5



2
  Supr. Ct. R. 8.
3
  Bentley v. State, 2011 WL 3793779, at *1 (Del. Aug. 25, 2011) (citing Downer v. State, 543
A.2d 309, 311-313 (Del. 1988)).
4
  Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
5
  See supra n.3.


                                             3
      (6)    Having carefully reviewed the record, we conclude that Molina’s

appeal is wholly without merit and devoid of any arguably appealable issue. We

also are satisfied that Counsel has made a conscientious effort to examine the

record and the law and has properly determined that Molina could not raise a

meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                    BY THE COURT:
                                    /s/ Leo E. Strine, Jr.
                                    Chief Justice




                                      4